DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/09/21 has been entered.

Response to Amendment
Claims 1, 10, 12, 14, 15, 19, and 21-28 are pending in the application.  Claims 2-9, 11, 13, 16-18, and 20 have been canceled.  Claims 14 and 23 have been withdrawn from consideration.  Claim 28 is new.  Claims 1 and 19 have been amended.

Claim Objections
Claim 1 is objected to because of the following informalities:  
line 12 uses the term “it”.  The Examiner suggests amending the claim to avoid this terminology.  
in line 19, “assembly,” should read --assembly--.  

Claim 28 is objected to because of the following informalities:  line 11 uses the term “it”.  The Examiner suggests amending the claim to avoid this terminology.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10, 12, 19, 22, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moenning et al. (US 6,039,725) (“Moenning”).
Regarding claim 1, Moenning discloses (Figure 1) a device (10) capable of guiding the insertion of an instrument (20) having a longitudinal axis into a body of a patient at a targeted point of entry and along a path at a targeted insertion angle, comprising: a base component (12, 14, 16) comprising a proximal surface (proximal surface of 14), a distal surface (distal surface of 12 at 36), and a lumen (16) extending therethrough, a stationary housing portion (12), and a pull tab housing portion (14), the base component configured to be oriented and fixed in a first position (Column 8, lines 32-33), wherein the first position corresponds to the targeted point of entry; and a guide assembly, the assembly having a first element (proximal opening of passageway defined by channels 86 and 88, see Figures 10 and 11) cooperating with the base 
Regarding claim 10, Moenning discloses (Figure 1) that the lumen is aligned in the first position during insertion, the distal surface (36) configured to provide stable engagement of the device against the body during insertion (Column 8, lines 32-33), the guide assembly removably engageable with the proximal surface of the base component, the first element including a first guide hole in alignment with the lumen of the base component (proximal opening of passageway defined by channels 86 and 88, 
Regarding claim 12, Moenning discloses that in the ball and socket arrangement, the ball (32) of the second element including the first guide hole and the second guide hole in linear alignment and together forming a through lumen in the ball in alignment with the lumen of the base component (Figure 1), the ball adjustable in the socket to align the through lumen to the second position (Column 9, lines 60-64).
Regarding claim 19, Moenning discloses (Figure 1) a system (10) for establishing guided access into the body of a patient at a targeted point of entry and along a path at a targeted insertion angle, comprising: an instrument (20) having a longitudinal axis; a base component (12, 14, 16) comprising a proximal surface (proximal surface of 14), a distal surface (distal surface of 12 at 36), and a lumen (16) extending therethrough, a stationary housing portion (12), and a pull tab housing portion (14), the base component configured to be oriented and fixed in a first position (Column 8, lines 32-33), wherein the first position corresponds to the targeted point of entry; and a guide assembly, the assembly having a first element (proximal opening of passageway defined by channels 86 and 88, see Figures 10 and 11) cooperating with the base component to orient the guide assembly with respect to the first position, a second element comprising a ball (32) configured to be oriented and fixed in a second position (Column 9, lines 60-64), wherein the second position corresponds to the targeted insertion angle and is linearly 
Regarding claim 22, Moenning discloses that the distal surface of the base component includes an adhesive (Column 8, lines 32-33).
Regarding claim 24, Moenning discloses (Figure 1) the instrument (20) extendable through the through lumen of the ball and the lumen of the base component.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Moenning et al. (US 6,039,725) (“Moenning”) in view of Bark et al. (US 5,354,283) (“Bark”).
Regarding claim 15, Moenning discloses that alignment of the second element to the second position can be at any circumferential angle ranging from 0 to 360 degrees around an axis perpendicular to the first position (Column 15, lines 24-26).  Moenning discloses that the second element can be oriented at a vertical angle relative to the axis. However, Moenning fails to explicitly disclose any vertical angle ranging from 0 to 45 degrees away from the axis toward the body.
Bark teaches (Figures 1-5) an instrument guide device in the same field of endeavor comprising a stabilizing member (10) and a rotatable spheroid (20) positioned within the stabilizing member, the rotatable spheroid (20) having a cylindrical bore (24) adapted to receive a trocar (22). Bark teaches that the rotatable spheroid (20) is rotatable over a 360 degree angle of rotation to provide the operating personnel a better view of the surgical area or provide easier and more stable manipulation of the surgical instruments. Bark further teaches that the interior walls (26) of the stabilizing member (10) also aids in the surgical procedure by limiting the inclination angle of the trocar (22) when it is inserted through the aperture 24 of the rotatable spheroid (20).  The interior walls (26) of the stabilizing member (10) are inclined, preferably at a 45 degree angle to the skin of the patient, to prevent the trocar (22) from becoming dislodged during the surgical procedure. In essence, the interior walls (26) of the stabilizing member (10) limit the angle of inclination of the trocar (22).
.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Moenning et al. (US 6,039,725) (“Moenning”) in view of Yoon (US 5,375,588).
Regarding claim 21, Moenning discloses the invention substantially as claimed. However, Moenning fails to explicitly disclose that the distal surface of the base component is contoured to conform to the body of the patient.
Yoon discloses (Figures 1-4B) a device for guiding the insertion of an instrument having a longitudinal axis into a body of a patient at a targeted point of entry and along a path at a targeted insertion angle comprising a base component (22) formed of a malleable material that can be shaped/deformed by the surgeon, and remains in the deformed configuration to conform to the body of the patient (Column 5, lines 50-54).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the distal surface of the base component disclosed by Moenning to be contoured to conform to the body of the .

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Moenning et al. (US 6,039,725) (“Moenning”) in view of Daum et al. (US 2003/0040753 A1) (“Daum”).
Regarding claims 25 and 26, Moenning discloses the invention substantially as claimed in that an instrument extends through the through lumen of the ball and the lumen of the base component. However, Moenning fails to disclose a guidewire extendable through a lumen of the instrument and that the instrument includes an access needle.
Daum teaches an analogous device capable of guiding the insertion of an instrument having a longitudinal axis into a body of a patient at a targeted point of entry and along a path at a targeted insertion angle, comprising: a base component (20) comprising a proximal surface (at 2 in Figure 2), a distal surface (at 15 in Figure 2) and a lumen (see Figure 2) extending therethrough (guiding cannula 3 positioned in the lumen), the base component capable of being oriented and fixed in a first position (via threads 22), wherein the first position corresponds to the targeted point of entry; and a guide assembly (3, 4, 5, 14), the guide assembly having a first element (proximal opening of guide assembly 3) cooperating with the base component to orient the instrument with respect to the first position, a second element (3, 5, 14) configured to be 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the device disclosed by Moenning with an instrument such as an access needle with a guidewire extendable therethrough, as taught by Daum. This modification would allow the device to be utilized in a surgical procedure to guide an access needle instrument into the cranium (Daum, paragraphs 0033-0034).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Moenning et al. (US 6,039,725) (“Moenning”) in view of Page (US 2014/0276559 A1).
Regarding claim 27, Moenning discloses the invention substantially as claimed. However, Moenning fails to disclose that one or both the first a second guide holes comprise a radiopaque material.
Page teaches (Figures 1 -7) a device in the same field of endeavor for guiding the insertion of an instrument into a body of a patient at a targeted point of entry and 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second guide holes to comprise a radiopaque material, as taught by Page. This modification, in combination with X-ray imaging, would facilitate the accurate placement of instruments/devices including, but not limited to, needle placement for tissue biopsy, needle placement of medication injection, needle placement for ablative therapy, percutaneous device implantation, and orthopedic hardware insertion (Page, paragraphs 0037-0038). This .

Allowable Subject Matter
Claim 28 is allowed pending correction of the claim objection above.
The following is an examiner’s statement of reasons for allowance: claim 28 requires a device for guiding the insertion of an instrument having a longitudinal axis into a body of a patient at a targeted point of entry and along a path at a targeted insertion angle, comprising, inter alia, a base component, a guide assembly with a ball and socket arrangement, and a pull tab comprising plurality of perforations.  The claim further requires that the pull tab is configured to be pulled radially away from the ball to frictionally to frictionally fix a position of the ball with respect to the socket.  These limitations, in combination with the other limitations in the claim, are not disclosed or suggested in the prior art of record.  The currently cited Moenning et al. reference (US 6039725) and the previously cited Yoon reference (5375588) both disclose a tab (96/100 in Moenning; 50 in Yoon) that is pulled radially away from the ball to frictionally fix the ball.  Both references disclose a pin joint to secure the tabs to the housing.  The aperture/hole/perforation that accommodates the pin in the pin joint can only be interpreted as a single perforation where the claim requires a plurality.  Neither reference discloses or suggests the tab with a plurality of perforations.  It would not be obvious to modify either reference to include more than one perforation because the pivotal movement of the tabs is already provided with a single perforation.


Response to Arguments
Applicant’s arguments with respect to claims 1, 10, 12, 15, 19, and 21, 22, and 24-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN D KNAUSS whose telephone number is (571)272-8641.  The examiner can normally be reached on M-F 12:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/C.D.K/Examiner, Art Unit 3771 

/DIANE D YABUT/Primary Examiner, Art Unit 3771